MEMORANDUM **
Charles C. Douglass, Jr., M.D., appeals pro se the district court’s order denying his motion to vacate the underlying judgment dismissing his action for failure to serve defendants. We grant Crellin Derrick Douglass’ request for joinder. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Harman v. Harper, 7 F.3d 1455, 1458 (9th Cir.1993), and we affirm.
The district court did not abuse its discretion by denying the Fed.R.Civ.P. 60(b) motion. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993). We do not consider the non-jurisdictional contentions regarding the underlying judgment. See Crateo, Inc. v. Intermark, Inc., 536 F.2d 862, 870 n. 15 (9th Cir.1976).
We have carefully reviewed the remaining contentions and motions, and conclude that they are unpersuasive. All remaining motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.